Citation Nr: 0703433	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left index finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  He is a Vietnam Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO increased the evaluation for residuals of a 
left index finger injury to 10 percent disabling, effective 
April 3, 2003.  

In a statement dated in January 2007, the veteran's 
accredited representative expressed the belief that the 
veteran had intended to raise claims of entitlement to 
service connection for right shoulder and back disabilities 
as secondary to his service-connected left finger injury.  
These issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected residuals of a left index 
finger injury are manifested by no more than pain and 
limitation of motion.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for residuals of a left index finger 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5225, 5229 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2006 letter sent to the veteran.  In 
the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the January 2006 letter 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist.  He was provided an 
opportunity at that time to submit additional evidence.  He 
was also provided a statement of the case and supplemental 
statement of the case in May 2004 and June 2006, which 
provided him an additional 60 days to submit additional 
evidence or argument.  Thus, the Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
the notice.  Further, it finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed with the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

During the pendency of the appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  As noted, the claim was subsequently readjudicated 
in supplemental statement of the case dated in June 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, the RO has obtained the veteran's 
service medical records and VA outpatient treatment records 
from August 2003 to January 2005.  

The Board notes that VA also provided the veteran with an 
examination in connection with his claim.  The veteran 
reported to a July 2003 VA examination, but examinations were 
scheduled after that date, and the veteran failed to report 
to the exams.  According to a Report of Contact dated 
February 21, 2006, the veteran informed the RO that he was 
unable to attend the scheduled VA examination for February 
16, 2006, and asked that he be rescheduled for another 
examination.  The veteran was rescheduled for a VA 
examination on June 9, 2006, and he was advised in writing 
that failing to report to the scheduled examination could 
adversely affect his claim.  The veteran did not report to 
his subsequent scheduled examination, and his failure to 
report was discussed in the June 2006 supplemental statement 
of the case.  The Board notes that he has not since offered 
any explanation for his failure to report, or requested the 
opportunity to appear for another examination.  Therefore, 
the Board will decide his case based on the evidence of 
record.  38 C.F.R. § 3.655 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, service connection for a left finger index 
injury was granted by the RO in an October 1970 rating 
decision, and assigned a noncompensable evaluation under 
Diagnostic Code 5225, effective December 1969.  In the July 
2003 rating decision the RO increased the veteran's 
evaluation to 10 percent under Diagnostic Code 5225, 
effective April 2003.  The veteran filed a Notice of 
Disagreement (NOD) in August 2003 seeking an increase for his 
disability.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Although the Board has thoroughly reviewed all medical 
evidence of record, the Board will focus primarily on the 
more recent medical findings regarding the current level of 
disability related to the left index finger.

The veteran states that his left index finger disability 
warrants a higher evaluation in excess of 10 percent.  He 
explains in his January 2004 personal statement that he takes 
Tylenol daily for arthritis and pain in his left index 
finger.  The veteran further added that the arthritis in his 
left index finger makes it difficult for him to perform his 
employment duties as an inspector.

In July 2003, the veteran was afforded a VA examination for 
his left index finger disability.  During the examination, 
the veteran explained that while stationed in Korea, he 
jammed his finger which resulted in surgery for 
reconstruction of an ulnar collateral ligament rupture of the 
proximal interphalangeal (PIP) joint.  He stated that he had 
a crush injury in 1969, which developed into a cyst over the 
dorsal aspect of the distal interphalangeal (DIP) joint.  The 
veteran underwent surgery for the injury, and since service, 
he continues to experience discomfort in his left hand.  The 
veteran indicated that he has difficulty climbing or 
gripping, but denied any flare-ups.  He stated that his 
symptoms increase with repetitive activities; however, he 
takes no medication on a regular basis for his hand.  

Upon physical examination, the examiner noted that the 
veteran has a 2 centimeter dorsal incision over the DIP joint 
and a 4.5 centimeter ulnar based incision in the index finger 
and the PIP joint.  The veteran exhibited no active or 
passive motion of the DIP joint and sensation appeared 
normal.  The examiner indicated that the veteran lacked 15 
degrees of full extension of the PIP joint and had 84 degrees 
of flexion at the PIP joint.  X-ray evaluation revealed a 
significant amount of arthritis and bony hypertrophy around 
the PIP joint of the left index finger.  The examiner 
concluded that the veteran had a left index proximal 
interphalangeal joint with ulnar collateral ligament injury 
and distal interphalangeal joint injury, status post repair 
with degenerative joint disease, and reduced range of motion 
of the left index finger.  

The Board notes that VA outpatient treatment records from 
August 2003 to January 2005, do not specifically contain 
complaints in severity or reflect treatment for the veteran's 
left index finger disability.  

The pertinent rating criteria for the index finger are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5225 and 5229 (2006).  
Both diagnostic codes distinguish between the major 
(dominant) extremity and the minor (non-dominant) extremity.  
See 38 C.F.R. § 4.69 (2006).  The medical evidence shows that 
the veteran is right handed; therefore, the criteria 
referencing the minor extremity are for consideration in this 
case.

The veteran's left index finger disability is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5225.  Pursuant to Diagnostic Code 5225, a 10 percent 
rating is warranted for ankylosis (either favorable or 
unfavorable) of the index finger.  Under Diagnostic Code 
5225, consideration should also be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  The rating criteria also provide 
evaluations for limitation of motion of the index or long 
finger under Diagnostic Code 5229.  For the index finger, a 
10 percent evaluation is provided for limitation of motion, 
with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees, whether it affects 
the minor or the major hand.  A noncompensable evaluation is 
provided where there is limitation of motion, with a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and extension is limited by no 
more than 30 degrees, whether it affects the minor or the 
major hand.  38 C.F.R. § 4.71a, DC 5229 (2006).  

The veteran is presently receiving the maximum available 
rating under both Diagnostic Codes 5225 and 5229.  Thus, both 
Diagnostic Codes do not assist him in obtaining a higher 
evaluation.  

The Board has considered whether evaluation as amputation is 
warranted.  However, there is no evidence of record that the 
veteran's left index finger is so non-functional that it 
should be equated to amputation.  Although the veteran has 
described that he has decreased strength in his entire hand, 
the July 2003 VA examination did not reveal any indication 
that the left index finger disability causes impairment of 
the other fingers or of the left hand, or of the wrist.  X-
rays obtained at that time revealed no other abnormalities of 
the left hand.  Thus, the Board finds that an evaluation as 
amputation is not warranted, and that limitation of motion of 
other digits of the hand was not indicated by the medical 
evidence.  In order for the veteran to receive an increased 
evaluation, multiple digits of the hand would have to be 
involved in his disability.

As previously noted, x-rays taken in conjunction with the 
July 2003 VA examination revealed the veteran has 
degenerative joint disease of the left index finger.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  In the absence of 
limitation of motion, a 20 percent disability rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In this case, Diagnostic Code 5003 will not 
assist the veteran in obtaining a higher evaluation because 
the veteran's degenerative changes do not involve two or more 
major joints, or two or more minor joint groups.

As the veteran is receiving the maximum disability rating 
under the diagnostic codes applicable to a single index 
finger disability, consideration of an increased rating based 
on functional loss due to pain and other symptoms is not for 
application.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Johnston v. Brown, 10 Vet. App. 80 (1997).

The veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that his service-connected disability has worsened; however, 
the objective clinical findings do not support his assertions 
for the reasons stated above.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for residuals of a left index finger disability, the 
benefit-of-the-doubt doctrine is not for application, and an 
increased rating must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left index finger injury is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


